This opinion will be unpublished and
                         may not be cited except as provided by
                         Minn. Stat. § 480A.08, subd. 3 (2014).

                              STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-1918

                                  In re the Matter of:
                          Katherine Thistle Rivard, petitioner,
                                      Respondent,

                                           vs.

                               Andrew Laurence Rivard,
                                     Appellant.

                                   Filed June 8, 2015
                                       Affirmed
                                   Halbrooks, Judge


                            Hennepin County District Court
                              File No. 27-FA-000265636

Katherine T. Rivard, Oakdale, Minnesota (pro se respondent)

Andrew L. Rivard, Jackson, Mississippi (pro se appellant)

      Considered and decided by Larkin, Presiding Judge; Halbrooks, Judge; and

Johnson, Judge.

                        UNPUBLISHED OPINION

HALBROOKS, Judge

      Appellant challenges the district court’s denial of his motion to order respondent

to terminate the health insurance that she provides for the parties’ child under the terms

of their marital termination agreement so that appellant may provide alternative coverage.
Appellant also requests judicial review of the child’s past and future medical expenses.

We affirm.

                                          FACTS

       Appellant Andrew Rivard, M.D., and respondent Katherine Thistle Rivard married

in 1996. Their only child was born two years later. The parties separated in 2000. In

2002, they each sought the assistance of counsel and prepared a marital-termination

agreement. The district court accepted the agreement and dissolved their marriage. The

district court’s judgment and decree granted the parties joint legal custody of their child

and awarded respondent sole physical custody. The district court ordered respondent to

provide health insurance for the child and required appellant to reimburse respondent for

one-half of the child’s health-insurance premiums and uncovered medical expenses in

addition to providing child support. The parties stipulated that they would review these

terms when appellant’s employment changed, but otherwise they agreed to mediate any

dispute over child support or parenting access before seeking judicial relief.

       Appellant brought three motions in the subsequent two years challenging his

parenting access to the child. The district court dismissed each motion because appellant

refused to attempt to mediate the disputes before moving the district court for relief.

       In December 2011, respondent sought an increase in child support following

appellant’s completion of his training and beginning a position at the University of

Mississippi Medical Center. Respondent also requested reimbursement for appellant’s

share of the child’s insurance premiums and uncovered medical costs over the preceding

two and one-half years, which she alleged that appellant had refused to pay. The district


                                             2
court followed the guidelines calculations and ordered a nearly 400% increase in

appellant’s child-support obligations following appellant’s nearly 1,269% increase in

guidelines income. The district court also increased appellant’s share for the child’s

health-insurance premiums and uncovered medical expenses from 50% to 96%. The

district court ordered respondent to continue to provide medical coverage for the child.

Appellant challenged the modification before this court, and we affirmed. Rivard v.

Rivard, No. A12-0932, 2013 WL 216029, at *3 (Minn. App. Jan. 22, 2013).

       Shortly after we affirmed, the parties’ child required significant medical attention

resulting in medical expenses that were not covered by the child’s insurance. Appellant

refused to reimburse respondent for these costs, and he challenged his obligations in

district court. Appellant claimed that respondent sought unnecessary health care for the

child from out-of-network providers in order to subject him to exorbitant

reimbursements. He claimed that he could provide superior insurance for the child, and

he requested that the district court order respondent to terminate her health-insurance

policy’s coverage for the child.     When the district court asked appellant about the

specifics of the policy that he had in mind to cover the child, appellant stated that he had

not researched whether his insurance would cover the child. Appellant also requested

judicial review of the child’s past medical expenses and asked the district court to analyze

the child’s future, non-emergency health-care needs before permitting respondent to

authorize the care.

       The district court denied appellant’s requests.      The district court noted that

appellant had failed to mediate any dispute over child support prior to seeking judicial


                                             3
review and failed to put forth any argument or evidence warranting judicial review of the

child’s medical expenses. This appeal follows.

                                      DECISION

       Appellant challenges the district court’s denial of his motions to order respondent

to terminate the child’s health coverage and to order judicial review of the child’s

uncovered medical expenses.

       The parties stipulated in their marital termination agreement that they must first

pursue mediation for “any claim or controversy” involving child support before seeking

relief in district court.    Courts favor parties’ stipulations in dissolution proceedings

because they simplify and expedite litigation. Shirk v. Shirk, 561 N.W.2d 519, 521

(Minn. 1997). If one party does not waive its stipulation and the court does not relieve

the other party of its agreement, the stipulations are “accorded the sanctity of binding

contracts.” Id. at 521-22.

       The district court observed that appellant agreed to mediate any dispute over child

support before he could seek judicial relief, and the district court declined to review the

child’s past or future medical costs. The district court’s decision is unassailable.

       When a joint child is enrolled in appropriate health-care coverage, the district

court must continue that enrollment unless “the parties agree otherwise” or “a party

requests a change in coverage and the [district] court determines that other health care

coverage is more appropriate.” Minn. Stat. § 518A.41, subd. 4(a), (c) (2014). Appellant

does not challenge the district court’s finding that the child is enrolled in appropriate

health-care coverage. Therefore, to prevail on his argument that the district court erred


                                              4
by refusing to terminate the child’s health-care coverage, he must demonstrate either that

the parties agreed to change coverage or that “other health care coverage is more

appropriate.”   See id., subd. 4(a).   Respondent did not agree to change the child’s

coverage because appellant refused to discuss the matter with her. And the district court

could not consider whether other coverage was “more appropriate” because appellant

failed to identify any alternative coverage. The district court correctly determined that it

could not order a change in coverage on the record before it. See id., subd. 4(c).

       We also affirm the district court’s sound decision not to review the child’s past

and future medical expenses. The district court correctly noted that Minnesota law

already provides a definition for those charges that appellant agreed to pay under their

marital-termination agreement. See id., subd. 1(h) (2014). And there is no evidence in

the record to support appellant’s assertion that the child’s medical charges do not meet

this definition because respondent sought unnecessary care for the child so that appellant

would be required to reimburse respondent. The district court found that respondent had

a good-faith belief in the necessity of the care but was simply mistaken about what care

was covered by the child’s insurance. Appellant fails to demonstrate that any of the care

was unnecessary, and he does not explain why respondent would seek out unnecessary

care for the child in order to subject appellant to exorbitant reimbursement requests when

she herself is legally responsible for paying a portion of these charges and has frequently

borne appellant’s share because he has repeatedly refused to reimburse her.

       The district court’s decision not to require respondent to seek judicial permission

before allowing the child to access non-emergency medical care is equally sound.


                                             5
Appellant’s extraordinary request to intimately involve the district court in the parties’

on-going and daily parenting decisions misconceives of the role of the district court in the

parties’ dispute. Appellant agreed to mediate disputes over reimbursement for the child’s

medical care before seeking judicial relief. If a dispute arises and the parties are unable

to resolve it following mediation, the district court will review the matter. Respondent

indicated her willingness to discuss appellant’s proposal, and nothing in the district

court’s order or this opinion prevents appellant from researching health-insurance

policies to cover the child and then attempting to persuade respondent to enroll the child

in one of these policies.1 But on the record before us, we affirm the district court’s well-

reasoned decision to keep the child enrolled in adequate health-care coverage and to

leave to the parties the daily decisions over their child’s health-care needs.

       Affirmed.




1
  Unless the parties agree otherwise and the district court approves a subsequent
modification, appellant would continue to be responsible for reimbursing respondent for
96% of the child’s insurance premiums and uncovered medical expenses. See Minn. Stat.
§ 518A.41, subd. 5(a) (2014).

                                              6